Title: From Thomas Jefferson to James Oldham, 30 November 1804
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Nov. 30. 04.
                  
                  Your favor of the 26th. came to hand yesterday, and I now inclose you 40. dollars according to request. your order in favor of mr Craven shall be paid. I am sorry you find such difficulty in getting seasoned stuff at Richmond. if they really do all their house joinery with green stuff, they are much behind even what I had expected. however with respect to my work I can give the time you desire. does not kiln-dried plank answer for doors?
                  With respect to the late conduct of mr Lilly & Perry towards you as stated in your letter, I trust you know my line of conduct better than to suppose it could flow from any orders of mine. in fact I neither left nor have since given any instruction to mr Lilly which had any respect to you, nor have I had the smallest intimation of what is mentioned to have past between you, but in your letter. it is my rule never to take a side or any part in the quarrels of others, nor to enquire into them. I generally presume them to flow from the indulgence of too much passion on both sides, & always find that each party thinks all the wrong was in his adversary. these bickerings, which are always useless, embitter human life more than any other cause: and I regret that which has happened in the present case. I shall always be ready to render you any service I can, and conclude with my best wishes.
                  
                     Th: Jefferson 
                     
                  
               